DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 12/22/2020, claims 1, 3, 5-10, 16-18, and 20-21 were amended, claim 11 was cancelled, and no claims were newly introduced. Accordingly claims 1-10, and 12-21 are currently pending in the application.
Allowable Subject Matter
Claims 1-10, and 12-21 are allowed over prior art of record.
Most relevant prior art of record is Lee et al. (US 20130342731 A1) hereinafter Lee in view of Thagadur Shivappa et al. (US 20180046431 A1) hereinafter Shivappa and further in view of Zhou et al. (US 20130177923 A1) hereinafter Zhou.
Regarding claim 1, Lee teaches A method for producing a spatially biased sound pickup beamforming function (“the directivity is carried out through signal processing such as beamforming for sounds (or voices) captured through a plurality of microphones.” in ¶[0124]), the method comprising: generating a target directivity function that includes a set of spatially biased head related transfer functions (“the present disclosure rearranges the locations of sound sources generated from the subjects according to the location change of the shooter in a spatial manner, namely, stereoscopic manner (for example, 3D sound effect using HRTF), thereby performing reproduction at various angles.” in ¶[0317]); 
Lee does not specifically disclose the method further comprising generating a left ear set of beamforming coefficients and a right ear set of beamforming coefficients, nor does Lee specifically disclose and outputting the left ear set of beamforming coefficients and the right ear set of beamforming coefficients however, 

Lee as modified by Shivappa does not specifically disclose the method further comprising generating the coefficients by determining a fit for the target directivity function based on a device steering matrix however, 
Since it is known in the art for a method to further comprise generating the coefficients by determining a fit for the target directivity function based on a device steering matrix as evidenced by Zhou in (“when the tablet is rotated relative to the horizontal plane, a position detector in the orientation detection device may detect the relative position or tilt of the tablet 401 to the ground and generate the position information data accordingly.  The position information data may be used in the microphone adjustment device.  For instance, the microphone adjustment device may steer accordingly a maximum sensitivity angle of the microphone array, e.g., with respect to the face or mouth of the user and/or may pass this information to a signal processing device (not shown) to conduct the signal processing process on the collected sound signals by the microphone array.” in ¶[0037]),
	Lee as modified by Shivappa and Zhou does not specifically disclose the method further comprising applying the left ear set of beamforming coefficients and the right ear set of beamforming coefficients to a multi-channel audio recording of an audio-video recording made by a multimedia recording device to produce a binaural output signal, to be output to the left and right earphones during playback of the audio recording.
	The following is the reason for allowance of claim 1:

	Therefore claim 1 is allowed for the limitations above in combination with all the other limitations of the claim.
	Regarding claims 2-10, claims are allowed for their dependency on allowed claim 1.
Regarding claim 12, Lee teaches A method for producing a target directivity function (“the directivity is carried out through signal processing such as beamforming for sounds (or voices) captured through a plurality of microphones.” in ¶[0124]), the method comprising: selecting a set of head related transfer functions (HRTFs) (“the present disclosure rearranges the locations of sound sources generated from the subjects according to the location change of the shooter in a spatial manner, namely, stereoscopic manner (for example, 3D sound effect using HRTF), thereby performing reproduction at various angles.” in ¶[0317]); Lee does not specifically disclose selecting an on-camera emphasis function (OCE) that is specific to an orientation of a video recording device however, Zhou teaches the method further comprising selecting an on-camera emphasis function (OCE) that is specific to an orientation of a video recording device (“Additionally or alternatively, the orientation detection device 504 may comprise face/mouth recognition devices that may be used to estimate position/orientation information of the tablet with respect to the user” in ¶[0039]),  the device that can record audio and video in a plurality of orientations (Orientations a to d in Fig. 4), Lee as modified by Shivappa and Zhou does not specifically disclose the method further comprising wherein the OCE includes a plurality of spatial weights; and generating a set of spatially biased HRTFs, wherein the set of spatially biased HRTFs 
The following is the reason for allowance of claim 12:
Lee alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises wherein the OCE includes a plurality of spatial weights; and generating a set of spatially biased HRTFs, wherein the set of spatially biased HRTFs are generated by multiplying in frequency domain the set of HRTFs with a first set of spatial weights from the OCE that emphasize sound from a first desired direction,
Therefore claim 12 is allowed for the limitations above in combination with all the other limitations of claim 12.
Regarding claims 13-17, claims are allowed for their dependency on allowed claim 12.
Regarding claim 18, is allowed for being the system comprising at least the same elements and performing at least the same functions performed by the method of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claim 20, Lee does not specifically disclose the limitations wherein the method further comprises asymmetric equalization, comprising: a) receiving a set of beamforming coefficients for a first ear; b) calculating a diffuse power average across a plurality of beamforming coefficients from the received set of beamforming coefficients; and c) applying a correction filter to the received set of beamforming coefficients such that the diffuse field power average of the plurality of beamforming coefficients equals the diffuse field power average of a single microphone of a microphone array,
The following is the reason for allowance of claim 20:
Lee alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises asymmetric equalization, comprising: a) receiving a set of beamforming coefficients for a first ear; b) calculating a 
Regarding claim 21, claim is allowed for its dependency on allowed claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654